Title: To James Madison from Samuel Sterett, 21 April 1805
From: Sterett, Samuel
To: Madison, James


Sir
Baltimore 21st. April 1805.
The Union Insurance Company of Maryland think it their duty to make you accquainted with several instances of aggression lately committed on the Ships and Property of Citizens of the United States, engaged in fair and lawful commerce, which have come to their knowledge & in which they are interested as Underwriters.
The Schooner Dart belonging to Messrs. William & John Barney of this City, in the prosecution of her Voyage to Cape Francois in the Island of St. Domingo, was forcibly taken possession of, by a British Private armed Vessel and carried to New Providence, and there libelled in the Court of Vice-Admiralty. The Vessel and Cargo were proved satisfactorily to be American property—Part of the Cargo consisted of Articles contraband of War. The only Question raised, the decision of which could affect the property, was, whether the Contraband Articles were destined for the supply of an Enemy of Great Britain? And it seemed to be admitted, if any agreement could be proved between the people of St Domingo, (now styled Hayti), and the British Government, previous to the above Capture, excepting the former from the general state of hostility, that it would be received as evidence that they are not to be considered Enemies of Great Britain; & then the Ship & Cargo would be restored as claimed. Three Months from the 12th. of March are allowed for producing this testimony, which is of a nature almost impossible to be procured by any private Individual, residing in the United States; unless our own Government is in possession of the fact and will extend the arm of protection to it’s injured Citizens.
I well recollect a Convention or Treaty between the former Governor of St. Domingo, Toussaint, and Genl. Maitland, which was submitted to our Government for concurrence, and I believe acted upon. Proof of this fact, in a form admissible in a Court of Admiralty would avail us much; if not effectually answer the purposes of defence. A more recent occurrence took place between Govr. Nugent of Jamaica and the present Government of Hayti, which would be still more important if the fact could be substantiated from this Country. And at the time of the evacuation of Cape Francois & other parts of the Island of St. Domingo, by the French Army under the Command of Genl Rochambeau; there was a co-operation, if not a concert, between the British Naval Commander on that Station & the Haytians, against the French, and after the reduction of the latter the British Fleet raised the Blockade of the Port and left the Haytians in the peac[e]able possession of their Independence and self Government, which may be considered certainly as exempting them, at least, from the General State of Hostility; otherwise such Conduct would operate as a species of fraud on the World; & we have been taught to believe that the Law of Nations is a System of integrity and honor.
Mr Blodget, who was Supercargo of the Dart, waits upon you with sundry documents to elucidate the nature of the Voyage and to explain and justify the Conduct of the American Master & Crew.
If the Minister of His Britannic Majesty, is disposed to act a friendly part towards the United States, the present occasion offers him an opportunity of which it is hoped he will be willing to avail himself.
In addition to the Capture of the Dart we have heared with deep concern of the capture of the Schooner Baltimore belonging to this Port, by the British Frigate Cambrian, on a Voyage from St. Domingo to Baltimore, laden with Coffee & entirely the property of Citizens of the United States. She is sent to Bermuda, and is there detained for trial. And the same Frigate has captured the Brig Happy-Couple of New York and Ship Alert of Boston, and sent them to Halifax for adjudication, which Vessels were Insured to considerable Amounts in this place, for a Voyage from St. Domingo, home, and owned with their Cargoes entirely by Citizens of the United States. The only avowed pretext for these Captures is, as far as we have yet learned, a false and ridiculous allegation that the Trade to St. Domingo is prohibited by the laws of the United States.
The Nancy of Alexandria was Captured at the same time and by the same Frigate and is sent to Bermuda for trial. And it is also known to you that the Ship Manhattan, (which Vessel is Insured in part in this City), from Batavia to New York, is detained in the same place.
These Instances of wanton agression and unprovoked hostility call for the interference of Our Government. It is hoped that they are not authorised by the Government of Great Britain, and will be disavowed by Mr. Merry, in the noble manner that characterises his Nation, unless serious hostility is premeditated: and in this event the sooner it is Known the better.
The liberty I have taken of thus addressing you proceeds from a conviction that it will be received in good part and that every Service will be rendered to us, which the <evidence> of the Case will admit. I have the Honor to be, with sentiments of sincere Respect Sir, Your Humb. Sert
S. Sterett, Presidt. of the Un. Ins. Co. of MD.
